Citation Nr: 0509297	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for mid 
and low back strain superimposed on congenital segmentation 
nomally of lumbar vertebra and congenital fusion of 
sacroiliac joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran appeared to have over 20 years of active duty 
service, which ended with his retirement in September 1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was timely received in June 2003.  

During the course of this appeal, a May 2003 Decision Review 
Officer Decision increased the veteran's evaluation of 
keloids to 80 percent effective August 30, 2002, granted him 
entitlement to individual unemployability effective August 
30, 2002, and granted him basic eligibility for Dependent's 
Educational Assistance established from August 30, 2002.  


FINDING OF FACT

The veteran's service-connected mid and low back strain 
superimposed on congenital segmentation nomally of lumbar 
vertebra and congenital fusion of sacroiliac joints, is 
manifested by moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating of 20 percent (but not higher) for 
the veteran's service-connected mid and low back strain 
superimposed on congenital segmentation nomally of lumbar 
vertebra and congenital fusion of sacroiliac joints have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § Part 
4, including 4.7 and 4.71a Diagnostic Code 5292 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
November 2002 VCAA letter, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the November 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in a November 2002 VCAA letter, which 
was prior to the December 2002 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected back disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A December 1986 rating decision service connected the veteran 
for his mid and low back strain.  1986 VA medical records 
showed that the veteran was treated for back pain and 
arthritis in his back.  

The veteran's service-connected mid and low back strain has 
been rated by the RO under the provisions of Diagnostic Code 
5295 for lmbosacral strain.  In this case, the veteran's 
claim was received on October 29, 2002.  During the pendency 
of the veteran's appeal, VA promulgated new regulations for 
the evaluation of the disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.  
However, the criteria for rating intervertebral disc syndrome 
remained essentially the same as the criteria effective 
September 23, 2002, although the code number was changed to 
Code 5243.

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237.  Under the new 
general rating formula for diseases and injuries of the 
spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation will 
be assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation requires 
forward flexion of cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5003.

During a July 2002 VA examination, the veteran stated that 
his low back did not hurt all the time but sometimes if he 
sat for long or after repeated bending.  There was no 
fatigability or lack of endurance.  In presenting the medical 
history as apparently reported by the veteran, the examiner 
reported that the veteran walked with a cane due to severe 
arthritis of his hips and knees, and not because of his back.  
The veteran stated that he had mild flare-ups in his back.  
Frequency was only if he sat long or bent over, and they were 
brief in duration.  There was no additional limitation of 
motion or functional impairment during flare-ups.  The 
veteran had no injuries, no surgeries but was found to have 
congenital segmentation anomaly of the lumbar vertebrae and 
congenital fusion of the sacroiliac joints.  After retiring 
from the military, the veteran did not look for civilian 
work, and work in civilian life was not secondary to any 
disability.  The veteran's low back disability did no have 
any effects on his usual daily activities.  

Upon physical examination, the examiner reported that the 
veteran's range of motion was normal.  Flexion was 0-70 
degrees, extension was 0-30 degrees, lateral flexion was 0-30 
degrees to both sides, and rotation was 0-35 degrees to both 
sides.  There was discomfort throughout forward flexion as 
well as at the end of extension.  There was some pulling 
sensation on both lateral flexion.  There was no discomfort 
during rotation.  There was decreased endurance, some 
weakness, some fatigue, and increased discomfort after 
repetition of forward flexion (the veteran had a lot of 
deconditioning secondary to severe arthritis of the hips and 
knees.) There was no painful motion but discomfort.  There 
was no spasm, the veteran had generalized body weakness 
secondary to deconditioning secondary to arthritis of the 
hips and knees.  There was mild to moderate tenderness over 
sacroiliac areas.  There were no postural abnormalities from 
the veteran's lumbosacral spine but from arthritis of the 
hips and knees.  The musculature of the back decreased.  The 
diagnosis was lumbosacral strain.  

An accompanying x-ray report showed that there was marked 
osteoporosis in the visualized bones, there was narrowing and 
some sclerosis of both the SI joints bilaterally and 
symmetrically, intervertebral disc spaces were preserved 
without narrowing or spondylolisthesis, mild spurring was 
seen anteriorly at L5-S1, no focal lytic or sclerotic bony 
lesions were seen.  The impression was bilateral, at least 
moderate narrowing of the SI joints which was symmetrical, 
there was fairly severe osteoporosis and mild degenerative 
joint disease of L5-S1, SI joint abnormalities could be 
secondary to somewhat atypical ankylosing spondylitis 
involving essentially only the SI joints, other possibilities 
would include sacroiliitis secondary to inflammatory bowel 
disease and less likely, rheumatoid arthritis - possibility 
of psoriatic sacroiliitis or Reiter's syndrome could be less 
likely.  

In an August 2002 addendum the findings of the above x-ray 
report were reiterated.  The diagnosis was lumbosacral strain 
(underlying sacroiliatis, osteoprosis).  

The veteran was afforded another VA examination in July 2003.  
The claims folder appeared to be reviewed in conjunction with 
the examination.  In presenting the veteran's medical history 
as apparently reported by the veteran, it was stated that the 
onset of the veteran's pain was in the 1960s, the pain was on 
and off across the lower lumbosacral area, especially at each 
sacroiliac joints, the pain was apparently throbbing during 
flare-ups, and on a scale of 1 to 10 the pain was 8 in 
intensity during the flare-ups.  The examiner stated that the 
symptoms did not change from the previous examination.  There 
was no fatigability or lack of endurance.  The veteran 
generalized fatigability secondary to his underlying morbid 
conditions including the skeletal ones.  The precipitating 
factors were sitting long but not all the time and bending 
over repeatedly.  There was no additional limitation of 
motion but there was some stiffness and pain during flare-
ups, and the veteran avoided repetitive movements at that 
time.  The veteran walked with a cane because of his severe 
arthritis of the left hip.  Also, he had a slightly bent-over 
posture secondary to the left hip and knee.  The veteran 
could not walk too far because of his left hip and both 
knees, thus ambulation was no limited by his low back.  The 
veteran's back had no effect on his usual daily activities 
between flare-ups.  His daily activities were limited by the 
severe degenerative joint disease of the left hip and both 
knees.  

Physical examination revealed that the veteran was alert and 
oriented and ambulated with a cane with a stooped-over 
posture.  The left knee and left hip were semi-flexed.  He 
walked with a cane in the right hand.  There was decreased 
lumbar lordosis secondary to the stooped over posture 
secondary to antalgic gait due to severe pain in the left hip 
and both knees.  There was slight tenderness on the 
lumbosacral muscles and exquisite tenderness on each 
sacroiliac joint.  The range of motion showed flexion 0 to 70 
degrees, extension 0 to 10 degrees, lateral flexion 0 to 30 
degrees both sides, and rotation 0 to 35 degrees to both 
sides.   The range of motion was affected by the veteran's 
stooped-over posture secondary to severe degenerative joint 
disease with pain in the left hip and knees.  There was mild 
discomfort but no flinching of the face throughout forward 
flexion, there was mild-to-moderate pain at the end of 
extension, which is decreased to 0 to 10 degrees with slight 
discomfort/pulling sensation to lateral flexion on both 
sides.  There was no discomfort during rotation to either 
side.  The flare-ups were accompanied by pain and stiffness, 
which decreased the veteran's range of motion of the spine.  
Once he rested after bending over repeatedly or walking 
around after sitting for a long time, the symptoms improved.  
There was generalized weakness due to deconditioning 
secondary to severe arthritis of the left hip, both knees, 
and all underlying morbid conditions.  There was a stooped-
over posture with an antalgic gait secondary to severe pain 
in the left hip and both sacroiliac joints.  The examiner 
indicated that an examination for intervertebral disc 
syndrome was not applicable.  

In discussing diagnostic and clinical tests, the examiner 
stated that an x-ray taken October 1986 showed 4 free lumbar 
vertebrae and the right lumbosacral spine was unremarkable.  
An October 1986 x-ray of the pelvis showed arthritis of the 
hips and fusion of both sacroiliac joints suggesting either a 
variant of ankylosing spondylitis or sacroiliitis similar to 
the ones found in irritable bowel syndrome or sciatic or 
Raeder's arthritis, which the veteran did not have.  In 
conclusion, the examiner opined that at that time there was a 
segmentation anomaly with 4 lumbar vertebrae but an otherwise 
normal lumbar spine and fusion of the sacroiliac joints and 
arthritic changes on both hips.  The July 2002 x-ray showed 
bilateral at least moderate narrowing on the SI joints, which 
was symmetrical and also fairly severe osteoporosis and mild 
degenerative joint disease of L5-S1.  There were no 
congenital anomalies mentioned.  The impression of an 
accompanying CT scan of the lumbar spine revealed mild 
circumferential disk bulge at L3-L4, L4-L5, and L5-S1 levels.  
Bilateral superior SI-joints appeared to fused.  The July 
2003 VA examination's diagnoses included degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine, fused SI joints, generalized skeletal osteoporosis, 
severe degenerative joint disease of the hips, especially the 
left, and both knees. 

The veteran has argued that he should be evaluated as 40 
percent disabled for his service-connected back disability.  
However, the Board finds that the veteran is only entitled to 
a higher rating of 20 percent under the older Diagnostic Code 
5292.  A 20 percent rating is warranted for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.  The veteran's July 
2003 VA examination showed that his flexion was 0 to 70 
degrees, extension was 0 to 10 degrees, lateral flexion was 0 
to 30 degrees to both sides, and rotation was 0 to 35 degrees 
to both sides.  These findings are consistent with a moderate 
limitation of motion but not severe.  Moreover, although 
there is evidence of pain, weakness, and fatigue shown on 
examination, the resulting additional functional loss does 
not appear to effectively result in more than moderate 
limitation of motion.  

The July 2002 examination indicated that the veteran reported 
back pain and experienced mild flare-ups.  During the July 
2003 VA examination, the veteran continued to complain of 
pain that was on and off across his lower lumbosacral area.  
Physical examination showed that range of motion was affected 
by the veteran's stooped-over posture secondary to severe 
degenerative joint disease with pain in the left hip and 
knees.  There was mild-to-moderate pain at the end of 
extension.  The flare-ups were accompanied by pain and 
stiffness, which decreased the veteran's range of motion of 
the spine.  These symptoms are consistent with the criteria 
for only a 10 percent rating under the old Diagnostic Code 
5295 for lumbosacral strain.  Although the July 2002 VA 
examination showed that there was discomfort throughout 
forward flexion, some pulling sensation on both lateral 
flexion, and the x-ray report showed that there was moderate 
narrowing of the SI joints and mild degenerative joint 
disease of L5-S1, the medical evidence does not demonstrate 
that the veteran suffered from muscle spasm on extreme 
forward bending, listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or abnormal mobility on forced 
motion.  In fact, the examiner found that there was no spasm 
and the veteran's generalized body weakness was secondary to 
deconditioning which was secondary to arthritis of the hips 
and knees.  The July 2003 VA examination showed that the 
veteran's ambulation was not limited by his low back but by 
his left hip and knees.  The examination also indicated that 
there was mild discomfort but no flinching of the face 
throughout forward flexion, there was mild-to-moderate pain 
at the end of extension, which was decreased to 0 to 10 
degrees with slight discomfort/pulling sensation to lateral 
flexion on both sides.  Thus, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
under the old Diagnostic Code 5295 for lumbosacral strain.  

Under the new criteria for spine disabilities effective 
September 26, 2003, the veteran also does not meet a rating 
in excess of 10 percent.  See 38 C.F.R. § 5237 (2004).  The 
medical evidence does not show that the veteran had forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, 
the July 2002 and 2003 VA examinations showed that the 
veteran's postural abnormalities were not due to his 
lumbosacral spine, but stemmed from arthritis of his hips and 
knees, and he walked with a cane because of his severe 
arthritis of the left hip and knees.  The examiner during the 
July 2003 VA examination stated that there was decreased 
lumbar lordosis secondary to the stooped over posture 
secondary to antalgic gait due to severe pain in the left hip 
and both knees.  The evidence also does not suggest that the 
veteran had forward flexion of the thoracolumbar spine to be 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Although the veteran's representative 
in a March 2005 brief asserted that the July 2003 VA 
examination did not comply with the new rating criteria, the 
Board finds that the examination was adequate.  

Thus the Board finds that a 20 percent rating, but not 
higher, under the old version of Code 5292 is all that is 
warranted under the applicable diagnostic codes.  




ORDER

Entitlement to a 20 percent rating for the veteran's mid and 
low back strain superimposed on congenital segmentation 
nomally of lumbar vertebra and congenital fusion of 
sacroiliac joints is warranted.  To this extent, the appeal 
is granted, subject to laws and regulations applicable to 
payment of VA monetary benefits.  



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


